124 F.3d 213
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff/Appellee,v.Juan Ramirez CAMPOS, aka Shorty, Defendant/Appellant.
No. 96-10536.
United States Court of Appeals, Ninth Circuit.
Submitted September 15, 1997.**Filed September 26, 1997.

Appeal from the United States District Court for the Eastern District of California, D.C. No. CR-95-00020-02-EJG;  Edward J. Garcia, District Judge, Presiding.
Before KOZINSKI, MAYER*** and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
We review the denial of Campos' motion to sever for abuse of discretion.  See United States v. Cuozzo, 962 F.2d 945, 949 (9th Cir.1992).  Cortez lacked credibility and offered his testimony only "if [his] trial were to proceed first before the trial of Campos."   The court did not abuse its discretion.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-3


**
 * The Honorable H. Robert Mayer, United States Court of Appeals for the Federal Circuit, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3